Citation Nr: 0617555	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  96-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability with degenerative disc disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The veteran had a hearing before the Board 
in January 2005 and the transcript is of record.

The Board notes that a November 1996 rating decision awarded 
the veteran an increased rating from 20 percent to 40 percent 
for his spine condition, effective from June 5, 1995, which 
was the date of the veteran's claim. Additionally, a July 
2003 rating decision awarded the veteran a temporary 100 
percent disability rating following a surgical procedure from 
February 19, 2001 to May 1, 2001, thereafter the veteran was 
assigned a 40 percent rating. The veteran's claim remains in 
controversy unless the maximum available benefit is awarded. 
See AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the 
claim is still properly before the Board here except for the 
time period from February 19, 2001 to May 1, 2001, where the 
veteran did receive the maximum available benefits. 

The case was brought before the Board in March 2005, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  




FINDINGS OF FACT

1. Prior to February 19, 2001, the veteran's lumbar spine 
disorder was manifested by chronic pain, moderate overall 
limitation of motion, painful motion, radiculopathy, muscle 
spasms, spondylolis, stenosis, and degenerative disc disease.

2. After the veteran's laminectomy and recovery, since May 1, 
2001, the veteran's lumbar spine disorder is still manifested 
by degenerative disc disease with subjective complaints of 
pain, limitation of motion, and muscle spasms, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the veteran's back condition is not 
pronounced since there is no impairment of motor skills, 
muscle function, or strength.


CONCLUSIONS OF LAW

1. Prior to February 19, 2001, the criteria for a disability 
rating of 60 percent, but no higher, for lumbar spine 
disability with degenerative disc disease have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(2002).

2. After May 1, 2001, the criteria for a disability rating 
greater than 40 percent for lumbar spine disability with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the lumbar spine disability in 
this case, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's service-connected lumbar spine condition was 
first evaluated under Diagnostic Code 5295 for lumbosacral 
strain.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the lumbar spine.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The July 2003 supplemental statement of the 
case considered both the criteria prior to and after the 
September 23, 2002 regulation change, and the June 2004 
supplemental statement of the case also considered the rating 
criteria after the September 26, 2003 regulation change. Both 
prior rating criteria as well as the new rating criteria were 
provided to the veteran and his representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As noted above, prior to the veteran's surgery in February 
2001, he was assigned a 40 percent rating.  From February 19, 
2001, to April 30, 2001, he was assigned a temporary 100 
percent rating.  Effective May 1, 2001, the prior 40 percent 
rating was confirmed and continued.  As will become apparent 
from the discussion below, the Board concludes that the 
veteran's lumbar spine disability was more severe before the 
surgery, warranting an increase, but that it improved after 
the surgery.  

Prior to February 19, 2001

The veteran was rated under the applicable rating criteria 
for lumbosacral strain. 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002). A rating of 40 percent was warranted where the 
condition was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 40 
percent was the highest rating available under Diagnostic 
Code 5295. See id. 

In addition, degenerative disc disease was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome. A 
rating of 40 percent was warranted where the veteran suffers 
severe, recurring attacks with intermittent relief and a 60 
percent rating where the disorder is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002). 

The pertinent medical evidence consists of VA outpatient 
treatment records from 1994 to 1998, private treatment 
records from 1995 to 2001, and VA examinations from October 
1996, November 1997, and May 1998. VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  However, in this case, none of the 
evidence developed subsequent to February 2001 is relevant to 
the appropriate rating to be assigned because it does not 
contain any opinions or findings as to the severity of the 
veteran's disability for this particular time period. 

The medical evidence consistently reflects that the veteran's 
lumbar spine disorder during this time frame was manifested 
by chronic pain, degenerative disc disease, decreased 
patellar and Achilles reflexes, decreased sensation, muscle 
spasms, limited range of motion of lumbar spine in all 
directions, and sciatic neuropathy. Specifically an October 
1996 VA examiner diagnosed the veteran with, among other 
things, traumatic spondylolysis and L3-4 disc disease with 
left radiculopathy. Similarly a private January 1999 
examination revealed L3-4 degenerative disc disease with L4 
nerve compression, slightly more pronounced on the left side. 
A January 2001 private treatment record also reflects 
diagnoses of, among other things, degenerative disc disease 
and low back pain with left leg sciatica. 

The veteran underwent spinal surgery on February 19, 2001 at 
a private medical center, AOC. The AOC records from that time 
period note both preoperative and postoperative diagnoses of 
isthmic spondylolisthesis, L3-4 and degenerative disc disease 
at L4-5. 

The Board concludes that the veteran is entitled to an 
increased rating of 60 percent prior to his February 19, 2001 
surgery. Prior to the surgery, the evidence shows symptoms 
and diagnoses consistent with sciatic neuropathy, thus 
supporting a rating of 60 percent under Diagnostic Code 5293. 

The Board has considered other spinal rating criteria 
applicable for this time period, and concludes that no other 
diagnostic code would warrant a higher rating. The only 
diagnostic codes in effect at that time providing a higher 
rating were Diagnostic Code 5285 for residuals of vertebra 
fracture and Diagnostic Code 5286 for complete ankylosis of 
the spine.  However, the veteran's disability is not the 
result of fractured vertebra, nor is his spine completely 
ankylosed (that is - immobile). The severity of his 
disability did not approach that normally associated with a 
100 percent rating for residuals of fractured vertebra. He 
was neither bedridden nor required to wear leg braces (except 
for the temporary period between February 19, 2001 and May 1, 
2001 where the veteran was granted a temporary total 
disability rating).  

In short, the veteran's condition prior to the date of his 
surgery, February 19 2001, warrants an increased rating of 60 
percent under Diagnostic Code 5293. 

From May 1, 2001

There simply is no evidence of any symptomatology to warrant 
a rating higher than 40 percent after May 1, 2001, which will 
also be explained more thoroughly below.

The AOC records following the surgery and recovery show a 
marked improvement in the veteran's condition. Specifically, 
a June 2001 record notes, "[The veteran] can easily bend 
over and touch his toes. He really does not have any back 
pain. He says he feels a lot better than before his 
surgery." An October 2001 AOC record similarly notes, "[The 
veteran has] had almost nothing in the way of symptoms 
regarding his back. His legs are doing fine. He does have 
some occasional back pain.... I would not see any reason to do 
anything in regard to his back in regards to additional 
surgical procedures. He's quite pleased with his result." 
Therefore, the medical evidence from 2001 clearly shows a 
turning point in the veteran's condition. At that time, the 
veteran experienced limited symptoms associated with his 
lumbar spine disorder. 

After the veteran's surgery and recovery in 2001, there is a 
gap in pertinent medical records. That is, the only relevant 
medical record since 2001 is a May 2005 VA examination.  
There is a November 2002 private treatment note concerning 
neck pain, wherein the history of lumbar spine surgery is 
noted, along with a comment that the veteran stated his back 
was "not really . . . bothering him too much."  At the 
January 2005 Board hearing, the veteran testified that he 
currently treats his back with pain medications and beyond 
seeking refills, he does not obtain regular medical 
treatment. He also refused past attempts by the RO to 
schedule him for VA examination in 2004 because the drive to 
the appointment was too tedious on his back. Despite the lack 
of medical evidence, the veteran conceded that his back was 
significantly better for the one year following his surgery. 
Thereafter, however, he testified his back gradually grew 
worse. 

In light of the lack of medical evidence until May 2005, for 
this time period, the Board can consider both the old and the 
new criteria and apply whichever is more favorable to the 
claim.  The old criteria, prior to September 23, 2002, are 
discussed above.

Effective from September 23, 2002, the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, changed 
significantly. Diagnostic Code 5293 provided for a 40 percent 
rating where intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 
A 60 percent rating was warranted where incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months. "Incapacitating episodes" was defined 
in Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. Note 
(2) also allowed the veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005). A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The criteria for intervertebral disc syndrome, reclassified 
under Diagnostic Code 5243, remained relatively unchanged to 
the criteria prior to September 26, 2003 under Diagnostic 
Code 5293.

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 40 percent after May 1, 2001 under any of the 
old or new criteria. 

The May 2005 VA examination shows that the veteran's lumbar 
spine disorder is manifested by complaints of pain, muscle 
spasms in the lower lumbar area, and limitation of motion. 
The examiner also noted the veteran's complaints of "flare-
ups" 4 to 5 times a week associated with over activity 
requiring him to "get off his feet."  The examiner 
diagnosed the veteran with mild spondylosis, evidenced by x-
rays, and mild annular bulging discs at L1-2, L2-3 and L3-4, 
evidenced by x-rays. In regard to range of motion, the 
veteran was able to forward flex to 85 degrees, but on the 
fifth repetition, flexion yielded only 50 degrees. His 
extension was limited to 10 degrees and lateral bending to 
the left and to the right were both 25 degrees, with no 
changes upon repetition. In rendering his diagnosis, the 
veteran noted that the bulging discs "[do] not appear to 
impinge the nerve root or thecal sac." In fact, no 
neurological symptoms were found.

The range of motion findings from the 2005 examination 
reflect moderate to severe limitation of motion.  However, 
under the criteria prior to September 23, 2002, the assigned 
40 percent rating was the highest rating for such 
limitations. 

In the absence of persistent symptoms compatible with sciatic 
neuropathy, no rating greater than 40 percent is warranted 
under either the old or new rating criteria. Although the 
veteran reported having to "get off his feet" during flare-
ups, there is no medical evidence prescribing bed rest or 
otherwise showing "incapacitating episodes" as defined by 
the law. The rating provisions do allow for a separate rating 
for neurological manifestations in addition to the lumbar 
spine rating, if warranted. A separate rating here, though, 
is not warranted because again, there is no objective 
evidence that the veteran currently suffers from neurological 
manifestations associated with his lumbar spine disorder. As 
for limitation of motion, the veteran would at best receive a 
20 percent rating for a limitation of forward flexion of 50 
degrees on repetition. 

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45. According to the medical 
evidence, the veteran walks with a limp and has a slight lack 
of endurance. There is also evidence showing increased pain 
with repetition, but no shown impairment of motor skills, 
muscle function, or strength. The veteran's functional loss 
does not warrant a rating greater than 40 percent. The 
veteran has limitation of motion, but this is compensated by 
the current rating.  Despite his complaints of pain that 
forces him to live a "very sedentary lifestyle," there is 
no wasting of the back or lower extremity muscles, which 
indicates that he retains the ability to use these muscles in 
a close to normal fashion and that he, in fact, does so. His 
lumbar spine disorder no longer has any associated sciatic 
neuropathy symptomatology nor does he have any incapacitating 
episodes.

In sum, the old and revised General Rating Formula for 
Diseases and Injuries of the Spine would not result in a 
higher rating for the veteran's disability for the reasons 
discussed in detail above. The only diagnostic codes in 
effect after May 1, 2001 that provide higher ratings are not 
applicable to his disability, and he does not have ankylosis 
of the spine.  

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition. Although the 
Board sympathizes with the veteran's difficulties due to his 
low back disorder, the medical evidence shows no neurological 
symptomatology. In the absence of such evidence, he simply is 
not entitled to a schedular disability rating greater than 40 
percent for the period after May 1, 2001. There is no 
reasonable doubt on this matter that could be resolved in his 
favor. The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2003 and March 2006.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The May 2003 letter 
indicated a report of contact where the veteran told the VA 
he had no further evidence or information to provide in 
support of his claim. See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case since the rating decision on appeal was 
rendered prior to enactment of the VCAA.  Although the 
letters noted above were not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
on numerous occasions.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the veteran has now been assigned 
staged disability ratings, by virtue of this Board decision, 
he was informed of the disability rating criteria and the 
changes of law in a July 2003 and June 2004 SSOC. The RO also 
sent the appellant a letter in March 2006 notifying him of 
how disability ratings and effective dates are assigned. In 
the usual course of events, VA would readjudicate the pending 
claim after providing such notice. This did not occur here. 
The fact that no readjudication occurred after the March 2006 
letter in this case, however, is harmless error since the 
Board is able to render a decision favorable to him based on 
the evidence of record.

This case has been pending since June 1995. The RO's multiple 
reports of contact with the veteran are well documented in 
the file. The veteran was advised fully of the status of his 
claim, the changes in law pertaining to the relevant 
disability rating criteria, and the medical evidence of 
record. The veteran advised the VA that he had no additional 
evidence or information relevant to his claim. Indeed, during 
the veteran's January 2005 hearing, the veteran testified 
that he had received no treatment for his lumbar spine 
disorder since 2001, other than seeking medication refills. 
The fact that he refused VA examinations prior to 2005 is 
well documented in the file. 

Accordingly, even if the Board were to remand this case to 
allow the RO to supply the veteran with yet another SSOC, it 
is clear that the veteran would have no additional 
information to provide. Any failure by VA to not include all 
information pertaining to disability ratings and effective 
dates in the context of a single VCAA notice letter followed 
by a readjudication was not prejudicial to the veteran since 
he has actual knowledge of how VA assigns effective dates for 
increased ratings. In light of the lengthy procedural history 
of this case, the Board concludes that it would be more 
prejudicial to the veteran to not fully decide the case here. 

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
1996, 1997, 1998, and 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's lumbar spine since he was last 
examined. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 VA examination report is thorough and 
supported by the last available medical evidence. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to a disability rating of 60 percent for a lumbar 
spine disability with degenerative joint disease, prior to 
February 19, 2001, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to a disability rating greater than 40 percent 
for a lumbar spine disability with degenerative joint 
disease, after May 1, 2001, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


